Citation Nr: 0204239	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  94-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for status post severe trauma to head, with comatose state, 
and subdural hematoma requiring drainage, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased initial disability evaluation 
for status post T6-T7 surgery, with Harrington rod placement, 
due to compression fracture, post traumatic changes, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial disability 
evaluation for chronic recurrent tonsillitis.

4.  Entitlement to a compensable evaluation for organic 
personality disorder.

5.  Entitlement to a compensable evaluation for residuals of 
liver laceration.

6.  Entitlement to a compensable evaluation for status post 
rib fracture.

7.  Entitlement to a compensable evaluation for right 
pneumothorax.

8.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to November 
1990.  This appeal arises from April 1991 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).

In December 1997, the Board of Veterans' Appeals (Board) 
remanded the first three issues listed on the first page of 
this decision for additional development. 

The veteran subsequently filed a claim with respect to issues 
four through eight.  These claims were denied by a rating 
decision dated in September 2000.


FINDINGS OF FACT

1.  The veteran's residuals of head trauma have been 
manifested since November 1990 by subjective complaints of 
brain trauma, such as headaches; there is no objective 
showing of neurological deficits such as hemiplegia, 
seizures, or facial nerve paralysis.  

2.  The veteran's service connected thoracic spine disability 
has been manifested since November 1990 by pain, limitation 
of motion, slight functional loss, and a tender and painful 
scar; there is no evidence of ankylosis, spinal cord 
involvement, abnormal mobility requiring a neck brace, or 
demonstrable deformity of the vertebral bodies.  

3.  There is no medical evidence of any chronic disability 
related to the veteran's tonsillitis at any time since 
November 1990; the medical evidence does not demonstrate any 
hoarseness or inflammation of cords or mucous membrane.

4.  The symptoms of the veteran's service connected organic 
personality disorder are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication; objective testing in August 
1999 ruled out attentional and memory problems, and general 
cognitive and intellectual functions looked well preserved; 
the available record does not demonstrate occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

5.  The veteran was scheduled for and notified of, but 
inexplicably failed to report to, VA examinations in August 
2000 in conjunction with his claims of entitlement to 
compensable disability ratings for residuals of liver 
laceration, status-post rib fracture, and right pneumothorax; 
he has provided no explanation or showing of good cause for 
his failure to report.

6.  The veteran's service connected disabilities are not so 
severe as to preclude his attaining and retaining gainful 
employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of head injury, since November 1990, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, § 4.124, Diagnostic Code 8045 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for status post T6-T7 surgery with Harrington rod replacement 
due to compression fractures, post-traumatic changes, since 
November 1990, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5285, 5288, 5291 
(2001).

3.  The criteria for a 10 percent evaluation for tender and 
painful scar over the thoracic spine, since November 1990, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7804.

4.  The criteria for a compensable evaluation for chronic 
tonsillitis, since November 1990, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1995 & 2001).

5.  The criteria for a compensable evaluation for organic 
personality disorder have not been met.  38 C.F.R. Part 4, 
Diagnostic Code 9327 (2001).

6.  Because the veteran failed without good cause to report 
for the VA examinations scheduled in conjunction with his 
claims for compensable disability ratings for residuals of 
liver laceration, status-post rib fracture, and right 
pneumothorax, those claims must be denied.  38 C.F.R. § 
3.655(b) (2001).

7.  The criteria for a total disability rating based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Status-post Severe Trauma to Head; Status-post T6-T7 Surgery; 
Chronic Recurrent Tonsillitis; Organic Personality Disorder

The veteran seeks higher ratings for his service connected 
head trauma, back surgery disability, and tonsillitis.  All 
these claims arose from the original assignment of disability 
evaluations.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found; a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  He also seeks an increased 
rating for his service connected organic personality 
disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claims.  The Board finds that that 
obligation was fulfilled with respect to the veteran's claims 
in this case.  The RO has furnished the veteran the law and 
regulations regarding the requirements for entitlement to the 
benefits sought.  He was provided with VA examinations to 
evaluate his disability.  After the initial examinations were 
deemed incomplete, the veteran did not appear for scheduled 
supplemental VA examinations.  A July 2001 letter from the RO 
informed the veteran of the provisions of the VCAA.  

While the Board notes that the veteran did not report for 
supplemental VA examinations in connection with these claims, 
he did report for the initial examinations.  Thus, the Board 
will adjudicate these claims based on the available record.  
In this regard, it should be noted that "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Head Trauma

The record indicates that the veteran suffered a closed head 
injury in a motor vehicle accident during service in March 
1990.  Service connection for status post head injury, 
subdural hematoma, was granted in April 1991.  A 10 percent 
evaluation was assigned from November 1990.  The veteran 
disagreed with that initial evaluation. 

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.

A VA examination was conducted in January 1991.  The veteran 
reported headaches when he did not take his medication in the 
morning.  He denied loss of consciousness or episodes of 
dizziness.  Motor and sensory testing was intact.  Deep 
tendon reflexes were very brisk, with several beats of clonus 
on the left ankle.  The assessment was status post subdural 
hematoma with residual evidence of central nervous system 
irritation.  Electroencephalogram was normal; there was no 
evidence of a seizure disorder.

On a February 1994 VA neurologic examination, the veteran 
reported nearly daily headaches, alleviated by Tylenol.  On 
examination, there was no cranial nerve impairment.  No focal 
motor deficit was present, and the sensory system was grossly 
normal.  Deep tendon reflexes were symmetric all over.  

A November 1994 VA neurologic examination also noted 
complaints of daily headaches.  Examination showed no cranial 
nerve impairment.

Nerve conduction studies of both lower extremities in July 
1999 were normal for all motor and sensory nerves studied 
except for right common peroneal nerve which presented mild 
slowing and very low amplitude.  Needle EMG of both lower 
extremities showed no abnormality in the above muscles 
studied bilaterally.  The findings were compatible with 
axonal peripheral neuropathy affecting the right common 
peroneal.

A VA examination in June 1999 showed no aphasia, apraxia or 
agnosia.  There was no impairment of the cranial nerves.  The 
sensory system was grossly normal.  Deep tendon reflexes were 
symmetric all over.  

The veteran failed to report for a scheduled VA brain and 
spinal cord examination in September 2001.

In reviewing the evidence as a whole, there are no objective 
findings of neurological disabilities such as facial nerve 
paralysis, hemiplegia, or seizures.  The veteran has 
subjective complaints such as headaches which are 
contemplated by the current evaluation.  The peripheral 
neuropathy noted in 1999 has not been linked to the service 
connected head trauma.  Likewise, the "central nervous 
system irritation" reported on the VA examination in January 
1991 was not associated with any paralysis of a particular 
nerve, nor was it demonstrated on any of the subsequent 
examinations.  Accordingly, the veteran is not entitled to an 
evaluation in excess of 10 percent for residuals of head 
injury at any time since November 1990.  38 C.F.R. Part 4, 
§ 4.124, Code 8045; Fenderson, supra.

(The Board notes that service connection is in effect for 
organic personality disorder, and that evaluation will be 
discussed below.)  

Thoracic Spine

The record indicates that the veteran was involved in a motor 
vehicle accident during service in March 1990.  Service 
medical records showed that he was treated for unstable 
compression blow-out fractures at T6 and T7.  Service 
connection for fracture, T6-T7 trauma status post surgery, 
was granted in April 1991.  A noncompensable evaluation was 
initially assigned from November 1990.  The veteran disagreed 
with that initial evaluation.  A May 1994 rating decision 
assigned a 10 percent evaluation status post T6-T7 surgery 
with Harrington rod replacement due to compression fractures, 
post-traumatic changes, also from November 1990.

The veteran's service-connected upper back disability has 
been rated under Code 5291.  The current 10 percent 
evaluation, the maximum available under that code, 
contemplates moderate or severe limitation of dorsal 
(thoracic) spine motion.  38 C.F.R. Part 4, Diagnostic Code 
5291.  Code 5285 provides a higher evaluation for residuals 
of fractured vertebrae where spinal cord involvement or 
abnormal mobility requiring a neck brace is shown.  
Demonstrable deformity of a vertebral body is entitled to an 
additional 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5285.  Ankylosis of the dorsal spine would 
also entitle the veteran to a higher evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5288.

A VA examination was conducted in January 1991.  Examination 
of the back showed a large adherent tender surgical scar 
extending from the C7 spinus apophysis to the ninth dorsal.  
There was moderate dorsal spine anterior and lateral 
deviation, and painful range of movement.  

A VA examination was conducted in February 1994.  The veteran 
reported pain of the dorsal aspect of the back with 
occasional radiation to the cervical area.  On examination, 
there were no postural abnormalities or fixed deformities of 
the back.  The musculature of the back was not atrophic.  
There was tenderness to palpation of the dorsal and 
lumbosacral paravertebral muscles.  There was objective pain 
on motion of all movements of the lumbar spine.  There was 
evidence of neurological involvement manifested by bilateral 
Babinski sign and muscle strength of lower extremity of 4 of 
5, which was described as good.  

A VA examination was conducted in June 1999.  The veteran 
reported moderate mid-back pain with occasional radiation to 
the lower back associated with occasional cramps in the right 
leg.  During the past year, the veteran had no visits to 
doctors or hospitals due to thoracic or low back pain.  Pain 
was precipitated by bending to lace shoes and lifting objects 
from the floor.  Alleviating factors were medication and 
rest.  The veteran could not practice martial arts, could not 
run, and had difficulty walking and sitting for a long time.  
There was mild objective evidence of painful motion on all 
movements of the thoracolumbar spine and mild tenderness to 
palpation on the thoracic paravertebral muscles.  There were 
mild thoracic paravertebral muscle spasms.  There was 
objective evidence of mild weakness of all muscles of the 
legs, having muscle strength graded 4/5.  There was moderate 
tenderness of the scar area.  There was no excess 
incoordination, easy fatigability or incoordination.  X-rays 
showed compression fracture of T6, status post spinal 
fixation with metallic Harrington along the left side of the 
spine from T5 to T8; mild dextroscoliosis of the dorsal spine 
at the level of the compression; vertebral body heights and 
intervertebral disc spaces otherwise preserved.

The veteran failed to report for a VA spine examination 
scheduled in September 2001.

The Board finds that the veteran's thoracic spine disability 
has been appropriately rated; there is no evidence since 
November 1990 of ankylosis, spinal cord involvement, abnormal 
mobility requiring a neck brace, or demonstrable deformity of 
the vertebral bodies.  The current evaluation contemplates 
severe limitation of thoracic spine motion; as such, the 
Board is of the opinion that the rating currently assigned 
adequately compensates the veteran for the functional 
impairment, to include pain, actually caused by the thoracic 
spine disorder.  38 C.F.R. § 4.10.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Fenderson, supra.  However, the Board 
also notes that the evidence shows a tender and painful scar 
at the thoracic spine surgery site.  Accordingly, a separate 
10 percent evaluation is appropriate under Code 7804.  38 
C.F.R. Part 4, Diagnostic Code 7804 (2001).

Chronic Tonsillitis

Service connection for chronic tonsillitis was granted in 
April 1991.  A noncompensable evaluation was assigned from 
November 1990.  The veteran disagreed with the initial 
evaluation.

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the nose and throat were revised.  
See 61 Fed. Reg. 46720 (1996) (effective Oct. 7, 1996).  
Therefore, adjudication of the claim for entitlement to a 
compensable rating for chronic tonsillitis must now include 
consideration of both the old and the new criteria.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO has assigned a noncompensable 
rating under Diagnostic Code 6516, chronic laryngitis.  
Initially, the Board notes under the provisions of Diagnostic 
Code 6516, chronic laryngitis, which were in effect prior to 
October 7, 1996, a 10 percent evaluation was assigned for 
moderate laryngitis with evidence of catarrhal inflammation 
of cords or mucous membrane, and moderate hoarseness.  A 30 
percent evaluation was assigned for severe chronic laryngitis 
with evidence of marked pathological changes such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).

Under the provisions of Diagnostic Code 6516, chronic 
laryngitis, which were effective October 7, 1996, a 10 
percent evaluation is warranted for chronic laryngitis with 
hoarseness, and inflammation of cords or mucous membrane.  A 
30 percent evaluation is warranted for chronic laryngitis 
with hoarseness, and thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

A VA examination in January 1991 included a diagnosis of 
chronic recurrent tonsillitis.  There were no throat findings 
noted.  Neither a Navy Medical Board examination in March 
1992 nor VA examinations in February 1994 and November 1994 
noted any evidence of tonsillitis.

A VA nose, sinus, larynx and pharynx examination was 
conducted in July 1999.  The veteran complained only of 
wakening headaches.  On examination, there was no purulent 
discharge and no speech impairment.  

The veteran failed to report for a scheduled VA nose, sinus, 
larynx and pharynx examination scheduled in September 2001.

There is simply no evidence of any chronic disability related 
to the veteran's tonsillitis.  In the absence of disabling 
residuals, there is no reasonable basis for granting a 
compensable rating under either the old or new regulations at 
any time since November 1990.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1995 & 2001); Fenderson, supra.  Clearly, the 
preponderance of the credible evidence is against a 
compensable evaluation.

Organic Personality Disorder

Service connection for organic personality disorder was 
granted in June 1996.  A noncompensable evaluation was 
assigned from April 1994.  The veteran filed his claim for an 
increased rating in June 2000.

The veteran's service connected organic personality disorder 
is evaluated under Diagnostic Code 9327.  The current 
noncompensable evaluation is appropriate where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation requires a showing of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is appropriate where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9327 (2001).

A VA psychiatric examination was conducted in December 1994.  
The veteran complained of irritability and hostility.  He 
noted that he was taking 13 credits at the university, 
studying psychology, and planned to graduate in 1996.  On 
examination, he was alert and cooperative, and he talked 
freely, relevantly, and coherently.  The veteran was in 
contact, and no delusional material was elicited.  No 
perceptive disorder was found, and the veteran was well-
oriented.  Memory for remote events was fairly well 
preserved.  There were some lapses in recent memory.  
Concentration was diminished.  Judgment was preserved, and 
the veteran differentiated well between right and wrong.  The 
diagnosis was organic mental disorder, organic personality 
syndrome.  The Global Assessment of Functioning (GAF) score 
was 70.

The veteran underwent a partial neuropsychological 
examination in August 1999; however, he failed to report to 
two follow-up appointments scheduled to conduct additional 
psychological testing.  Based on the initial consultation and 
memory clinic screening, the examiner noted that the veteran 
had functional speed on both digits and letters.  Accuracy 
was functional under the automatic condition, but below 
average under the most complex controlled condition.  
Therefore, sustained attention was functional and selective 
attention showed only some minor difficulties.  Based on this 
screening, only attentional and memory problems could be 
ruled out, and general cognitive and intellectual functions 
looked well preserved, with the exception of social judgment.  

As noted above, the veteran failed to complete his 
psychological testing in August 1999.  He also failed to 
report for a scheduled VA psychiatric examination in August 
2000.

Based on the available record, the Board finds that the 
veteran's service connected organic personality disorder is 
properly evaluated at the noncompensable level; a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  The 
objective testing that was completed in August 1999 ruled out 
attentional and memory problems, and general cognitive and 
intellectual functions looked well preserved.  The available 
record does not demonstrate occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, 
Diagnostic Code 9327 (2001).  In this regard, the Board notes 
that, as discussed above, the veteran is service connected 
for residuals of head trauma under Code 8045.  The 10 percent 
evaluation in effect under that code section includes 
subjective complaints such as headache, dizziness, and 
insomnia, recognized as symptoms of brain trauma under Code 
9304.  38 C.F.R. Part 4, Diagnostic Codes 8045-9304 (2001).  

Residuals of Liver Laceration; Status-post Rib Fracture; 
Right Pneumothorax

Despite notification, the veteran and did not report for 
examinations scheduled in August 2000 pertaining to claims 
for compensable disability ratings for residuals of liver 
laceration, status-post rib fracture, and right pneumothorax, 
all filed in June 2000.  The record does not contain any 
indication that the veteran notified either VA or his 
representative of the reason for his failure to report for 
the examinations.  Significantly, there is no evidence that 
the veteran failed to receive the notice of the August 2000 
examinations.  The Board concludes that the veteran was 
informed of these VA examinations and that he simply failed 
to report for them.  (As noted above, the veteran has also 
failed to report for follow-up examinations scheduled in 
conjunction with the claims addressed above.)

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, claims for an increased 
disability evaluation shall be denied.  38 C.F.R. § 3.655(a), 
(b) (2001).  The Board notes that the veteran was 
specifically informed of this regulation by letters dated in 
May 1999 and July 2001.  The veteran has inexplicably failed 
to report for a set of VA examinations, the notification of 
which was clearly sent to his last known address, and which 
had been scheduled to determine his entitlement to the three 
increased ratings claims at issue.  He has not provided any 
explanation or showing of good cause for his failure to 
report for the examinations.  Consequently, the Board has no 
alternative but to deny the veteran's claims for compensable 
disability ratings for residuals of liver laceration, status-
post rib fracture, and for residuals of right pneumothorax.

Total Disability Rating Based on Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).

The veteran's compensably evaluated service connected 
disabilities are: splenectomy, which is assigned a 30 percent 
evaluation; the thoracic spine disorder, rated as 10 percent 
disabling, plus 10 percent for the painful scar; and the head 
injury residuals, rated as 10 percent disabling.  The 
combined rating is 50 percent.  38 C.F.R. § 4.25.  Clearly, 
he has not met the basic schedular rating criteria needed to 
warrant consideration of a total disability rating pursuant 
to 38 C.F.R. § 4.16(a) (2001).

38 C.F.R. § 3.321(b)(1) (2001) states that to accord justice 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

On his claim for Individual Unemployability filed in June 
2000, the veteran listed "open reduction internal fixation of 
a T6-T7 compression fracture" as the disability that 
prevented him from securing or following a substantially 
gainful occupation.  He also reported that he had not been 
under a doctor's care and/or hospitalized within the past 12 
months.  The veteran also indicated that he had completed a 
bachelor's degree in psychology in May 1998, but had not 
worked since 1990, his last year in service.

After a careful review of the entire claims folder, the Board 
finds that this is not an "exceptional case where the 
schedular evaluations are found to be inadequate."  The fact 
that he has not been frequently hospitalized for his service-
connected disabilities argues strongly against finding that 
this case "...presents such an exceptional or unusual 
disability picture...as to render impractical the application 
of the regular schedular standards."  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  There is no 
circumstance of education or employment noted in the record 
that would place this veteran, rated at 50 percent, in a 
different category or position than any other veteran so 
rated.  For the veteran to prevail, it is necessary that the 
record reflect some factor which takes his case outside the 
realm of the usual.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran's highest disability rating is 30 percent for 
splenectomy.  Importantly, the recent medical evidence has 
not noted any current disability associated with that 
condition, and the veteran himself did not cite it on his 
application for Individual Unemployability benefits.  As 
noted above, the most recent medical evidence indicates that 
the veteran's back disorder is not productive of more than a 
20 percent level of disability, including the tender scar.  
The evidence certainly does not indicate that the veteran, 
who recently completed a college degree, would be unable to 
perform employment commensurate with that level of 
educational attainment, i.e., a job that would likely not 
require significant physical labor.  None of the other 
service connected disabilities is rated higher than 10 
percent disabling.  Thus, his service connected disorders 
cannot be said to be preventing him from securing or 
following substantially gainful employment.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.





	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for status post severe 
trauma to head, with comatose state, and subdural hematoma 
requiring drainage, is denied.

An evaluation in excess of 10 percent for status post T6-T7 
surgery, with Harrington rod placement, due to compression 
fracture, post traumatic changes, is denied.

A 10 percent evaluation for tender and painful scar, thoracic 
spine, is granted.

A compensable evaluation for chronic recurrent tonsillitis is 
denied.

A compensable evaluation for organic personality disorder is 
denied.

A compensable evaluation for residuals of liver laceration is 
denied.

A compensable evaluation for status post rib fracture is 
denied.

A compensable evaluation for right pneumothorax is denied.

A total rating based on individual unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

